JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the order of the district court filed April 10, 2013, be affirmed. The district court did not abuse its discretion in dismissing the action under Fed.R.Civ.P. 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-69 (D.C.Cir.2004). Appellant’s allegations appear to arise from his current incarceration, but fail to contain a “short and plain statement of the claim showing the pleader is entitled to relief, in order to give the defendants] fair notice of what the ... claim is and the *10grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (internal quotation marks omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 667-68, 129 S.Ct. 1987, 173 L.Ed.2d 868 (2009).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.